Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 19-BG-414

              IN RE PERLESTA A. HOLLINGSWORTH, JR., RESPONDENT.

                               A Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 494309)

          On Report and Recommendation of the Board on Professional
                Responsibility Hearing Committee Number Six
                 Approving Petition for Negotiated Discipline
                                   (DDN 133-18)

                             (Decided: June 13, 2019)

Before GLICKMAN and BECKWITH, Associate Judges, and NEBEKER, Senior Judge.


      PER CURIAM: This decision is non-precedential. Please refer to D.C. Bar

R. XI, §12.1(d) regarding the appropriate citation of this opinion.



      In this disciplinary matter, Hearing Committee Number Six (the Committee)

recommends approval of a petition for negotiated attorney discipline. See D.C. Bar

R. XI, §12.1(c). The petition is based on respondent’s voluntary acknowledgement

that his mismanagement of his Interest on Lawyers Trust Account caused him to
                                         2


negligently misappropriate entrusted funds in violation of D.C. Rules of Professional

Conduct 1.15(a). The proposed discipline is a six-month suspension from the

practice of law, with three months stayed in favor of one year of unsupervised

probation with conditions.



      Having reviewed the Committee’s recommendation in accordance with our

procedures in uncontested disciplinary cases, see D.C. Bar R. XI, §12.1(d), we agree

that this case is appropriate for negotiated discipline and that the proposed

disposition is not unduly lenient or inconsistent with dispositions imposed for

comparable professional misconduct. Accordingly, it is



      ORDERED that respondent Perlesta A. Hollingsworth, Jr. is hereby

suspended from the practice of law in the District of Columbia for six months, with

three months of the suspension being stayed in favor of one year of unsupervised

probation subject to the following conditions: that respondent shall not engage in

any misconduct, as defined in D.C. Bar Rule XI §2(b), in this or any jurisdiction

during his probationary period and that he shall complete a continuing legal

education (CLE) course preapproved by Disciplinary Counsel.            Additionally,

respondent agrees that in the event his probation is revoked he shall serve the full

six-month suspension. We direct respondent’s attention to the requirements of

D.C. Bar R. XI, §14(g) requiring respondent to file an affidavit with this court in
                                         3


order for his suspension to be deemed effective for purposes of reinstatement.



                                      So ordered.